The defendant, together with Eva Bryant, alias Lillian Hill, was indicted for the offense of living together in a state of adultery or fornication. A severance was granted, and the defendant was adjudged guilty as charged and duly sentenced as provided by law. From this judgment of conviction this appeal is taken. The appeal is on the record proper, there being no bill of exceptions, and the time for filing a bill of exceptions has expired. The record before us discloses that the entire proceedings in the circuit court were regular and free from error, and the judgment is therefore affirmed. Affirmed.